DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 10 in the reply filed on April 18, 2022 is acknowledged.  Claim 9 is withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is unclear because lines 8-10 recite "the calcium-magnesium-alumino-silicate (CMAS) protection material of the first phase capable of forming apatite or anorthite phases corresponding to one of the following materials or a mixture of several of the following materials…".  This limitation is unclear, first, because the meaning of "corresponding to" is not clear.  As such, it is unclear if the CMAS protection material is actually required to be or to comprise one of the recited materials, or if it is required to be some other "corresponding" material that has some kind of relationship to the recited materials.  If "corresponding to" is intended to be a transitional phrase, its intended scope is unclear. The limitation is also unclear because it recites that the material may correspond to one or a mixture of several of the materials.  As such, it is unclear if a material that includes or "corresponds" to two of the recited materials can meet the claim limitation or if the material must only be/correspond to one of the materials or to three or more (note: other than meaning "more than two", the meaning of "several" is also unclear) of the materials.  For the sake of compact prosecution, "corresponding to" is interpreted herein to mean "comprises" and any number of the recited ceramic materials (i.e. 1, 2, 3, etc.) may be present in the first phase.  
Claim 1 is further unclear because the meaning of "A = Y→ Lu" is unclear.  For the sake of compact prosecution, the limitation is interpreted herein as conveying that "A" can be yttrium or any rare earth element in row 6 of the periodic table (i.e. Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu).  Appropriate correction is required. 

Claims 2-8 and 10 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 

Claim 8 is unclear because it recites an "alumino-forming bond coat", which is not defined in the instant specification and does not appear to have an accepted meaning in the art.  For the sake of compact prosecution, the "alumino-forming bond coat" is interpreted herein as referring to a bond coat that contains aluminum. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (JP 2013-136845 A), the text of which is cited herein according to an English language translation, and as evidenced by Nagaraj (US PG Pub. No. 2014/0220378). 
Regarding claims 1 and 2, Nagano teaches a coated part comprising a substrate coated with a calcium-magnesium-alumino-silicate ("CMAS") protection layer ((Abstract). The CMAS protective layer comprises a first phase including yttria-stabilized zirconia ("YSZ", i.e. a "stabilized zirconia" and a "composite with Y2O3 and ZrO2") and a second phase comprising Ce2SiO5 (i.e. a rare-earth monosilicate) particles (par. 37, 39, 45).  As evidenced by Nagaraj, who teaches that YSZ can react with CMAS contaminants to form an apatite phase (par. 23), Nagano's YSZ phase can react with CMAS contaminants to form apatite phases.  As shown in Figure 3 and as no particular shape or structure of the second phase particles is claimed, Nagano's product includes distinct regions of solid second phase material (26) that qualify as "particles".  
The claim requirement that the recited product is a "coated gas turbine engine part" is a statement of intended use.  Nagano's coated product meets the limitation because it is capable of being used in a gas turbine engine (par. 34).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano as evidenced by Nagaraj, and, optionally, in view of Nagaraj. 
	Regarding claims 1 and 2, Nagano teaches a coated gas turbine engine part comprising a substrate coated with a calcium-magnesium-alumino-silicate (CMAS) protection layer (Abstract, 18).  The CMAS protective layer comprises a first phase including a stabilized zirconia and a second phase, which may comprise Ce2SiO5 (i.e. a rare-earth monosilicate) (par. 20, 21, 25-27, 36, 37, 45).  As discussed above, Nagano further exemplifies a coated part comprising a yttria-stabilized zirconia layer (i.e. a composite of Y2O3 and Zr2O and a "first phase capable of forming apatite or anorthite phases"), which is capable of forming apatite phases, that includes particles of Ce2SiO5.  
	The teachings of Nagano may be considered to differ from the current invention in that the zirconia is not taught to be "fully" stabilized.  However, Nagano does exemplify making his structure with "a stabilized zirconia such as YSZ" (par. 37).  As the YSZ layer is not taught to be "partially stabilized", it is presumed to be fully stabilized. Nagaraj further teaches that zirconia fully stabilized with zirconia is widely used for thermal barrier coatings ("TBCs") because of its high temperature capability, low thermal conductivity, and relative ease of deposition (par. 4).  As such, it would have been obvious to one of ordinary skill in the art to use a fully stabilized yttria-stabilized zirconia as the first phase in the porous layer because Nagano refers to it as "stabilized", so that the layer may be "stable", and because the material is widely used in TBCs due to its excellent thermal properties and relative ease of deposition.  

	Regarding claims 3 and 10, the teachings of Nagano differ from the current invention in that the diameter of the rare earth (RE) silicate particles is not explicitly disclosed. However, Nagano does teach that the RE silicate is formed by reacting ceria and silica particles having diameters in the range of 0.01 to 5 µm inside of the pores of the stabilized zirconia layer (par. 21, 37, 39 45). As such, the formed Ce silicate particles are expected to be of a similar order (e.g. similar in size to the sum of two ceria particles and one silica particle) of size that overlaps or falls within and renders obvious the diameter range of the claims.  See MPEP 2144.05. Additionally, as no criticality has been established, the recited size range is a prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  

Regarding claims 4 and 5, the teachings of Nagano may be considered to differ from the current invention in that the volume content of the rare-earth silicate or how it varies across the thickness of the CMAS protection layer is not explicitly disclosed.  However, Nagano does teach that the porous first phase of the layer has a porosity of 2 to 20 vol. %, that the rare-earth silicate second phase material only partially infiltrates into porous YSZ first phase material, and that the infiltrating material "closes" the pores of the porous layer (par. 50).  In the exemplary product, Nagano teaches that the rare-earth silicate material extends a depth of 10 to 240 µm into the 100 to 2000 µm-thick porous layer, which equates to the infiltrated region extending at least 10 % into the entire layer (par. 37, 50).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Nagano's rare-earth silicate-infiltrated yttria-stabilized zirconia ("YSZ") layer such that the infiltrating material extends at least 10 % into the thickness of the zirconia layer and completely fills the pores in the infiltrated region because Nagano teaches or implies such ranges are appropriate.  Accordingly, if all of the porosity of the infiltrated portion of the YSZ  layer is filled with the rare-earth silicate material, then the volume content of the silicate material in the entire coating is calculated to be in the range of at least 0.02 to 2 vol. %.  The instantly claimed volume content is obvious in view of Nagano. See MPEP 2144.05. 
	As shown in Figure 3, the volume percentage of the second phase material (26, i.e. the rare earth silicate) appears to vary gradually across the thickness of the CMAS protection layer (23), with the percentage increasing from a first zone (i.e. the lower region of the coating), which closest to the substrate, to a second zone (25) that further from the substrate and "remote" from the first zone (Fig. 3).  In addition to reducing the porosity of zirconia layer, Nagano teaches that the added second phase material improves the mechanical strength and heat-shielding of the porous layer, but also teaches that the crack generation suppression and peeling suppression effects vary with porosity (par. 29, 32, 33).  As such, it would have been obvious to one of ordinary skill in the art to select an appropriate quantity of second phase material to be infiltrated into the porous zirconia layer, including selecting for the material to be present at a quantity in the range of 1 to 80 vol. % of the overall layer and to vary gradually across the thickness of the layer, wherein the outer second zone has a higher volume percentage of the second phase than the inner first zone, according to the required/desired strength, heat shielding, crack generation suppression, and peeling suppression effects of the layer and because Nagano appears to depict such a distribution of the second phase material.  

	Regarding claim 6, Nagano exemplifies making the porous zirconia coatings to have a thickness of 0.1 to 1 mm and 0.1 to 2 mm (par. 18, 37).  Nagano also teaches that the rare earth silicate material is impregnated into the porous zirconia to a depth of 10 to 240 µm (par. 50).  Whether the entire layer (i.e. the entire YSZ layer including the rare-earth silicate-impregnated region and the region that is not impregnated) or only the impregnated region is considered CMAS-protection layer, the instantly claimed thickness is anticipated or rendered obvious by Nagano.  See MPEP 2144.05. 

	Regarding claim 7, as shown in Figure 3, the composite oxide particles (26, i.e. the second phase cerium monosilicate particles) only extend partially into the depth of the porous zirconia layer (23) (Fig. 3).  The region containing the composite oxide particles (25) protects against CMAS contaminants and, therefore, qualifies as a "CMAS-protection layer".  The region of the porous zirconia layer that is free of the composite particles, which is interposed between the substrate and the oxide-particle containing CMAS-protection layer, serves as a thermal barrier and qualifies as "a thermal barrier layer interposed between the substrate and the CMAS protection layer").  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano and, optionally Nagaraj, as applied to claim 1 above, and, optionally, further in view of Kirby (US PG Pub. No. 2018/0370862). 
Regarding claim 8, Nagano teaches that the substrate is a heat-resistant nickel or cobalt alloy (i.e. a "nickel or cobalt-based superalloy") that is coated with an MCrAlY bond coat (i.e. an "alumino-forming bond coat") (par. 19).  
The teachings of Nagano might be considered to differ from the current invention in that the disclosed heat-resistant nickel or cobalt alloys are not explicitly taught to be "superalloys".  However, Kirby teaches that significant advances in high temperature capabilities have been achieved by using nickel and cobalt-based superalloys for turbine engine parts (par. 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a cobalt- or nickel-based superalloy as the substrate in Nagano's part because such superalloys achieve improved high temperature capabilities.   

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Read (US PG Pub. No. 2016/0362775).  
Regarding claims 1 and 3, Read teaches a coated gas turbine part comprising a substrate that is coated with a calcium-magnesium-alumino-silicate (CMAS) protection layer (Abstract, par. 42, 44).  The CMAS protection layer includes a zirconate material that is infiltrated with a blocking material, which may include ceramic nanoparticles or other particles with diameters in the range of 0.1 to 10 µm (par. 42, 44).  
The teachings of Read may be considered to differ from the current invention in that the zirconate material in his coating is not explicitly taught to be a rare-earth zirconate and in that the particles infiltrated into his coating are not explicitly taught to be a rare-earth silicate.  However, Read does teach that his coating may comprise a zirconate and also teaches that rare-earth zirconates, such as gadolinium zirconate, are often in coatings to react with molten CMAS and can form an apatite phase upon exposure to certain environmental contaminants (par. 8, 9, 42).  Read further teaches that the infiltrating material (i.e. the "second phase") may include a pre-ceramic precursor for a rare-earth silicate and that after infiltration, heat treatments are applied to convert the infiltrant into the desired phase (par. 44, 45), thereby demonstrating that Read considers rare-earth silicates to be appropriate for his final, formed coating.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Read's coating to include a first phase of rare-earth zirconate, such as gadolinium zirconate, that is infiltrated with particles of a rare-earth silicate having a size in the range of 0.1 to 10 µm because Read teaches that his coating may include a zirconate, discloses that rare earth zirconates are common components of such coatings and discloses that gadolinium zirconate is capable of reacting with environmental contaminants, and because Read teaches that the coating is further infiltrated with a ceramic and teaches that rare-earth silicates are an appropriate component for his coating material. The phases of rare earth silicate that are formed after heat treatment of a preceramic polymer for rare-earth silicate are also solid and qualify as "particles".  The instantly claimed particle size range is obvious in view of Read.  See MPEP 2144.05. 

Regarding claims 6 and 7, Read teaches that second phase (i.e. the rare-earth silicate), which he refers to as a "blocking material", infiltrates partially into the zirconate-containing layer, which is a thermal barrier coating, to a depth of less than 50 microns including his exemplified depth of about 10 microns (par. 45, 47, claim 2). The region that is infiltrated with this material corresponds to the recited "CMAS protection layer".  The instantly claimed thickness is obvious in view of Read.  See MPEP 2144.05.  The region of the thermal barrier coating that is not infiltrated by the second phase and which is interposed between the substrate and the CMAS protection layer corresponds to the recited "thermal barrier layer".  

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Read, as applied to claim 1 above, and further in view of Lee (US PG Pub. No. 2017/0218501). 
Regarding claim 2 and 10, the teachings of Read differ from the current invention in that the type of rare-earth silicate included in his CMAS protection layer is not explicitly disclosed.  However, in discussing rare-earth elements, Read does exemplify the elements in the lanthanide series of the periodic table (par. 9), which includes the rare-earth metals listed in the claims.  Lee further teaches including rare-earth silicates in protective barrier coatings and teaches that rare-earth monosilicates have good water vapor stability (Abstract, par. 40).  The rare earth metal in the rare-earth monosilicate may include one of the rare-earth metals listed in instant claim 2, such as yttrium, ytterbium, or erbium (par. 28).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the rare-earth silicate particles in Read's product to be a rare-earth monosilicate (i.e. RE2SiO5), wherein the rare-earth metal is one of yttrium, ytterbium, erbium, or any of the others listed by Lee or Read, because Read teaches that his coating may include a rare-earth silicate and exemplifies the rare earth metals recited in the claims, and because Lee teaches that rare-earth monosilicates including one of the recited rare earth metals, such as yttrium monosilicate, are appropriate for use in such coatings and offer good water vapor stability. As such, the rare-earth silicate particles of Read and Lee's product (discussed above) are rare earth monosilicate particles and include one of the recited rare earth metals.  As discussed above, Read teaches that the particles may have a size in the range of 0.1 to 10 µm.  The instantly claimed particle size range is obvious in view of Read.  See MPEP 2144.05. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Read, as applied to claim 1 above, and further in view of Nagano.  
Regarding claims 4 and 5, the teachings of Read differ from the current invention in that the volume content of the rare-earth silicate or how it varies across the thickness of the CMAS protection layer is not explicitly disclosed. However, as discussed above, Nagano teaches as similar, CMAS-protective coating including a porous first phase that is infiltrated with particles of a second phase.  As shown in Figure 3, the volume percentage of the second phase material (26, i.e. a rare earth silicate) in Nagano's coating appears to vary gradually across the thickness of the CMAS protection layer (23), with the percentage increasing from a first zone (i.e. the lower region of the coating), which closest to the substrate, to a second zone (25) that further from the substrate and "remote" from the first zone (Fig. 3).  In addition to reducing the porosity of porous first phase layer, Nagano teaches that the added second phase material improves the mechanical strength and heat-shielding of the porous layer, but also teaches that the crack generation suppression and peeling suppression effects vary with porosity (par. 29, 32, 33).  As such, it would have been obvious to one of ordinary skill in the art to select an appropriate quantity of second phase material to be infiltrated into Read's porous zirconate layer, including selecting for the material to be present at a quantity in the range of 1 to 80 vol. % of the overall layer and to vary gradually across the thickness of the layer, wherein the outer second zone has a higher volume percentage of the second phase than the inner first zone, according to the required/desired strength, heat shielding, crack generation suppression, and peeling suppression effects of the layer and because Nagano depicts such a distribution of the second phase material as being appropriate and useful for such coatings.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Read, as applied to claim 1 above, and further in view of Kirby. 
Regarding claim 8, Read teaches that his coated turbine engine part may be a superalloy having a MCrAlY bond coat (i.e. an "alumino-forming bond coat") on its surface (par. 38, 39).   
The teachings of Read differ from the current invention in that the disclosed superalloy is are not explicitly taught to be nickel- or cobalt-based.  However, Kirby teaches that significant advances in high temperature capabilities have been achieved by using nickel and cobalt-based superalloys for turbine engine parts (par. 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a cobalt- or nickel-based superalloy as the substrate in Read's coated engine part because such superalloys achieve improved high temperature capabilities.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784